DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0073242 to Hortom (“Hortom”) in view of U.S. Patent No. 1,645,060 to Kraft (“Kraft”).
	Regarding claim 1, Hortom discloses a notched sub-purlin 16 comprising: a top flange 18 having a first longitudinal edge and a second longitudinal edge; a vertical web 20 extending from the first longitudinal edge of the top flange; a plurality of base flanges (flanges through which fasteners 24 extend) extending from a first side of the vertical web opposite a second side of the vertical web that is proximate the first longitudinal edge; a first notch 22 separating a first base flange from a second base flange of the plurality of base flanges, the first notch extending into the vertical web to proximate the top flange; but does not disclose a first reinforcement on the vertical web positioned proximate the first notch, the first reinforcement comprising a first linear portion and a second linear portion joined by a bent portion. 
	Kraft discloses reinforced elongated building component comprising a first reinforcement 19 on a vertical web 18 and positioned proximate each first 16 notch, the first reinforcement 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a first reinforcement on the vertical web positioned proximate each first notch, the first reinforcement comprising a first linear portion and a second linear portion joined by a bent portion to provide a reinforcement that corresponds to the shape of the notch as taught by Kraft o provide the predictable result of adding further strength to the sub-purlin.
Regarding claim 2, Hortom in view of Kraft discloses that the first notch 22 comprises a first linear edge 44 and a second linear edge 48, and wherein: the first linear portion of the first reinforcement extends along the first linear edge of the first notch; and the second linear portion of the first reinforcement extends along the second linear edge of the first notch. As modified above, the reinforcement is arranged to correspond to the shape of the notch.
Regarding claim 3, Hortom in view of Kraft discloses a second notch 22 separating the second base flange from a third base flange, the second notch comprising a third linear edge and a fourth linear edge; a second reinforcement on the vertical web positioned proximate the second notch, the second reinforcement comprising a third linear portion and a fourth linear portion joined by a bent portion, wherein: the third linear portion of the second reinforcement extends along the third linear edge of the second notch; and the fourth linear portion of the second reinforcement extends along the fourth linear edge of the second notch. 
Regarding claim 4, Hortom in view of Kraft discloses that the first reinforcement comprises a stamped portion of the vertical web.
Regarding claim 6, Hortom in view of Kraft does not disclose that the first reinforcement and the top flange each extend from the vertical web in the same direction. Kraft further 
Regarding claim 9, Hortom in view of Kraft discloses that he top flange 18 and the plurality of base flanges (flanges through which fasteners 24 extend) are substantially parallel, and the vertical web 20 is substantially perpendicular to the top flange and the plurality of base flanges, wherein the second longitudinal edge of the top flange forms a lip (see Fig. 3), and wherein each of the plurality of base flanges comprises at least one hole (through which fasteners 24 extend).
Regarding claim 10, Hortom in view of Kraft discloses that the first linear portion of the first reinforcement is oriented at an oblique angle relative to the second linear portion of the first reinforcement.
Regarding claim 11, Hortom in view of Kraft discloses that the first notch 22 comprises a first linear edge and a second linear edge, and wherein the first reinforcement is spaced from the first and second linear edges. As modified by Kraft whose reinforcement are spaced from linear edges of the notch.
Regarding claim 12, Hortom in view of Kraft discloses that at least a portion of the second linear portion of the first reinforcement is positioned between the second linear edge of the first notch and the first longitudinal edge of the top flange. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Kraft as applied to claim 1 above, and further in view of U.S. Patent No. 6,415,581 to Shipman et al. (“Shipman”). 
Regarding claim 5, Hortom in view of Kraft does not disclose that the first reinforcement is formed separately and attached to the vertical web.
Shipman discloses a reinforcing sheet wherein raised reinforcing ribs 108 can alternatively be constructed separately and welded onto web 72.
All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted the elements as claimed, using known methods with no change in their respective functions. Such a substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was filed, since the elements perform as expected (as known ways to provide reinforcements) and thus the results would be expected.

Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Kraft as applied to claim 3 above, and further in view of U.S. Publication No. 2011/0247298 to Stal et al. (“Stal”).
Regarding claim 7, Hortom in view of Kraft does not disclose a third reinforcement on the vertical web positioned between the first reinforcement and the second reinforcement, the third reinforcement oriented approximately orthogonal to the top flange and the second base flange. 
Stal discloses a third reinforcement 152 on a vertical web positioned between a first reinforcement 142 and a second reinforcement 142, the third reinforcement oriented approximately orthogonal to a top flange 142 and a second base flange 242 for additional stiffening (Stal par 0054).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a third reinforcement on the vertical web positioned between the first reinforcement and the second reinforcement, the third reinforcement oriented approximately orthogonal to the top flange and the second base flange as taught by Stal to provide the predictable result of providing additional stiffening.
Regarding claim 8, Hortom in view of Kraft and Stal discloses that the vertical web is planar between the second reinforcement and the third reinforcement.

Claims 13-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hortom in view of Kraft and U.S. Patent No. 8,024,906 to Nelson et al. (“Nelson”).
Regarding claim 13, Hortom discloses a notched sub-purlin 16 comprising: a top flange 18 defining a planar surface; a vertical web 20 extending from the top flange and substantially perpendicular to the planar surface; a plurality of base flanges (flanges through which fasteners 24 extend) extending from a first side of the vertical web opposite a second side of the vertical web that is proximate the top flange; and a first notch 22 between a first base flange and a second base flange of the plurality of base flanges, the first notch and extending into the vertical web 20 to proximate the top flange 18; but does not disclose a first reinforcement on the vertical web and proximate the first notch, the first reinforcement comprising a first portion and a second portion, the first portion oriented at an oblique angle relative to the second portion; and an anti-rotational arm extending from the vertical web into the first notch.  
	Kraft discloses reinforced elongated building component comprising a first reinforcement 19 on a vertical web 18 and positioned proximate each first 16 notch, the first reinforcement comprising a first portion 19 and a second portion 19, first portion oriented at an oblique angle relative to the second portion and corresponds to the shape of the notch 16 in order to add further strength to the elongated building component (pg 2 ,ln 12-16). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a first reinforcement on the vertical web positioned proximate each first notch, the first reinforcement comprising a first portion and a second portion, the first portion oriented at an oblique angle relative to the second portion to provide a reinforcement that corresponds to the shape of the notch as taught by Kraft to provide the predictable result of adding further strength to the sub-purlin.

It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have an anti-rotational arm extending from the vertical web into the first notch as taught by Nelson to provide the predictable result of preventing lateral movement of the purlin with respect to the roof.
Regarding claim 14, Hortom in view of Kraft and Nelson discloses that the anti-rotational arm comprises at least one hole (as modified above; see enlarged view of Nelson’s arm 18 an dhole in Fig. 5B), and wherein the top flange 18 has a greater width than of the plurality of base flanges. 
Regarding claim 15, Hortom in view of Kraft and Nelson discloses that the first notch 22 comprises: a first edge 44 oriented at an oblique angle to the top flange; and a second edge 42 oriented approximately parallel to the top flange; the first portion of the first reinforcement extends along the first edge of the first notch; and the second portion of the first reinforcement is oriented approximately parallel to the top flange. As modified above, the reinforcement is arranged to correspond to the shape of the notch.
Regarding claim 16, Hortom in view of Kraft and Nelson discloses that the top flange, the vertical web, the plurality of base flanges, and the first reinforcement are manufactured from a single sheet of material, but does not expressly disclose the material is metal. It would have been obvious to one having ordinary skill in the art at the time of invention to use metal, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Regarding claim 17, Hortom in view of Kraft and Nelson discloses that at least a portion of the second portion of the first reinforcement is positioned between the first notch and the top flange.
Regarding claim 19, Hortom in view of Kraft and Nelson discloses that the first reinforcement is spaced from the first notch.
 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Kraft and Nelson as applied to claim 17 above, and further in view of Stal.
Regarding claim 18, Hortom in view of Kraft and Nelson discloses a second notch 22 between the second base flange and a third base flange, the second notch comprising: a third edge oriented at an oblique angle to the top flange; and a fourth edge oriented approximately parallel to the top flange; a second reinforcement comprising: a third portion that extends along the third edge of the second notch; and a fourth portion that is oriented approximately parallel to the top flange; but does not disclose a third reinforcement between the first and second reinforcements, the third reinforcement oriented approximately perpendicular to the top flange.  
Stal discloses a third reinforcement 152 on a vertical web positioned between a first reinforcement 142 and a second reinforcement 142, the third reinforcement oriented approximately orthogonal to a top flange 142 and a second base flange 242 for additional stiffening (Stal par 0054).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a third reinforcement on the vertical web positioned between the first reinforcement and the second reinforcement, the third reinforcement oriented approximately orthogonal to the top flange as taught by Stal to provide the predictable result of providing additional stiffening.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Horton in view of Kraft and Stal. 
Regarding claim 20, Hortom discloses a notched sub-purlin 16 comprising: a vertical web 20 having a top edge and a bottom edge; a top flange 18 extending from the top edge perpendicular to the vertical web; a first base flange (flanges through which fasteners 24 extend; at least 4 shown), a second base flange (flanges through which fasteners 24 extend), and a third base flange (flanges through which fasteners 24 extend) extending from the bottom edge of the vertical web;  a first notch 22 separating the first base flange from the second base flange;  and a second notch 22 separating the second base flange from the third base flange, the first and second notches extending to proximate the top flange; wherein a first portion of the vertical web 20 between the first and third reinforcements is generally planar, and wherein a second portion of the vertical web 20 between the second and third reinforcements is generally planar, but does not disclose a first reinforcement on the vertical web that extends along two edges of the first notch, the first reinforcement spaced from the two edges of the first notch, a second reinforcement on the vertical web that extends along two edges of the second notch, the second reinforcement spaced from the two edges of the second notch; and a third reinforcement on the vertical web positioned between the first and second reinforcements.
	Kraft discloses reinforced elongated building component comprising a first reinforcement 19 on a vertical web 18 that extends along two edges of a first notch 16, the first reinforcement spaced from the two edges of the first notch, a second reinforcement 19 on the vertical web that extends along two edges of a second notch 16, the second reinforcement spaced from the two edges of the second notch in order to add further strength to the elongated building component (pg 2 ,ln 12-16). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a first reinforcement on the vertical web that extends along two edges of the first notch, the first reinforcement spaced from the two edges of 
Stal discloses a third reinforcement 152 on a vertical web positioned between a first reinforcement 142 and a second reinforcement 142, the third reinforcement oriented approximately orthogonal to a top flange 142 and a second base flange 242 for additional stiffening (Stal par 0054).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Hortom to have a third reinforcement on the vertical web positioned between the first reinforcement and the second reinforcement, the third reinforcement oriented approximately orthogonal to the top flange and the second base flange as taught by Stal to provide the predictable result of providing additional stiffening.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T CAJILIG whose telephone number is (571)272-8143. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE T CAJILIG/Primary Examiner, Art Unit 3633